852 F.2d 567
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Haywood WILLIAMS, Jr., Plaintiff-Appellant,v.Giles CLARK;  Greg Bellamy;  Ray H. Walton;  William F.Fairley;  David P. Ford;  Bertha Berry;  H.O.Peterson, Defendants-Appellees.
No. 88-7636.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 30, 1988.Decided:  July 22, 1988.

Haywood Williams, Jr., appellant pro se.
Norma Smithwick Harrell (Office of the Attorney General for North Carolina), William F. Fairley (Fairley, Jess & Isenberg), Addison Hewlett, Jr.  (Hewlett & Collins), Robert Glen Peterson (Prevatte, Prevatte & Peterson), for appellees.
Before DONALD RUSSELL, K.K. HALL and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Haywood Williams, Jr., appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Williams v. Clark, CA-86-667-CRT (E.D.N.C. Apr. 15, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.